DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 03/18/2022.  The objections to the specification and claims have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-15 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the subject matters which are considered to distinguish from the closest prior arts of record, Akira (JP. 63231191A) and Oshima (JP. 63049674A). The prior arts of record when consider as a whole, alone or in combination, neither anticipate nor render obvious “a device room arranged between the partition and the thawing chamber and having an insulated inner wall” where the device room provides a heat insulation function, which prevents the heat generated in the high frequency wave generator when thawing from being transferred to the freezer chamber. The closet prior arts referenced, Akira and Oshima, although they both teach a wave generator, they do not disclose a device room provided with an insulated inner wall nor do they provide the wave generator inside the freezing chamber.
Therefore, it would not be obvious to modify the technique of the prior art structures to
have the apparatus as claimed without improper hindsight and independent claims 1 and 11 with
dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763